           Case 1:21-cv-02623-CM Document 2 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GILBERT CAMERON,
                               Plaintiff,
                   -against-
DA DARCEL CLARK; ADA BRUCE                                  21-CV-2623 (CM)
BIRNS; ADA DAWN E. GUGLIELMO; DA
ROBERT T. JOHNSON; HON. NICOLE S.                           ORDER
IACOVETTA; HON. MARGARET L.
CLANCY; ADA CLARA H. SALZBERG;
LETITIA JAMES, NEW YORK STATE
ATTORNEY GENERAL,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Otis Bantum Correctional Center on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, asserting claims of malicious prosecution. 1

Plaintiff has previously submitted to this court a substantially similar complaint against the same

defendants regarding the same events. That action is pending before this Court under docket

number 21-CV-2383 (CM). Because the present complaint raises the same claims, no useful

purpose would be service by litigation of this duplicate lawsuit. Moreover, because this

complaint is identical to Plaintiff’s previous complaint, but includes several additional pages of

attachments, it is likely that Plaintiff intended to submit this pleading as an amended complaint

in case number 21-CV-2383 (CM).

       Accordingly, the Court directs the Clerk of Court to: (1) file the complaint in this case

(ECF 1) as an amended complaint in the action under docket number 21-CV-2383 (CM);




       1
         Plaintiff did not submit an application for leave to proceed in forma pauperis (IFP) or a
prisoner authorization.
            Case 1:21-cv-02623-CM Document 2 Filed 03/29/21 Page 2 of 2




(2) administratively close this case (21-CV-2623 (CM)); and (3) mail a copy of this order to

Plaintiff and note service on the docket.

         Plaintiff is advised that any further submissions pertaining to his claims must contain

docket number 21-CV-2383 (CM).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     March 29, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
